DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to the election by applicant on 07/21/2022.
Claims  4, 6, 8 - 10,  12,  15  have been amended.
Claims   7, 13 - 14  are original.
Claims  1 - 3,  5,  11 have been cancelled.    
Claims   4, 6 - 10, and 12 - 15,   are pending and have been examined.
THIS ACTION IS MADE FINAL.

Examiner Note
On September 8, 2022, efforts were made by examiner to contact either or both attorney representatives listed in the docket (who have the same telephone number listed), so as to speak with either of them regarding a potential examiner amendment. These efforts were unsuccessful. The phone message said that their mailbox was full.  Nor is any email address for said representatives contained in the record. That said, a  decision was then made to issue this final rejection on account of the several remaining rejections set forth herein.  Applicant representatives need to make some sort of meaningful effort in writing as to how they may be contacted by examiner / PTO when necessary. An non-working phone number is insufficient. The above would certainly aid in the compact prosecution of this matter.      In the interim, examiner will simply issue the appropriate rejections and/or objections as necessary, without any phone nor email contact as mentioned above.

Claim Objections on 35 USC 102/103 Grounds
Claims 9 and 10 are  objected to as being dependent upon a rejected base claim (independent claim 4 from which they depend was rejected on 35 USC 102 grounds herein), and claims 13 - 15 are also objected to because they are dependent upon a rejected base claim (independent claim 12 from which they depend was rejected on 35 USC 103 grounds). These above mentioned dependent claims however would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided other rejections on other grounds as to the claims are cured.

Allowable Subject Matter
Claim 8 is allowable if rewritten or amended to overcome the rejection(s), if any, pursuant to 35 U.S.C. 101; 112 (a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; and 112 (b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph, as set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  Independently the above said claim's respective limitations are obvious, however the claim as a whole is not obvious because the examiner would have to improperly use its separate limitations as a road map to combine them as set forth herein.  


Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claim 4     is rejected pursuant to 35 USC 102 (a)(1) as being anticipated by Kim (JP2005049872A, an English copy of  Kim is provided in this office action set).

Regarding claim 4 (note that claim 4 was changed to an independent by amendment, although the mapping of the claim remains essentially the same):
Kim teaches:
a parallax barrier, a microlens, a display, wherein the parallax barrier and the microlens are configured to split the light form (sp) an image displayed on the display to generate a plurality of different pictures; Examiner as above utilizes BRI to interpret the claim term "split" to include the meaning that light is refracted, altered, or changed in any way, that said   .   .   .   ("P>PROBLEM TO BE SOLVED: To provide a three-dimensional video display part capable of interchanging a two-dimensional video with a three-dimensional video. <P>SOLUTION: The three-dimensional video display part capable of interchanging the two-dimensional video with the three-dimensional video is equipped with a video display panel showing the two-dimensional or three-dimensional video to a viewer and an optical plate provided backward of the video display panel and refracting incident light by the video display panel. Then, the three-dimensional video display part is successively equipped with a 1st planar indicating element on which a multi-viewpoint video is displayed in the case of displaying the three-dimensional video and which becomes perfectly transparent in displaying the two-dimensional video, an optical plate which gives parallax in a given direction to the incident light from the 1st planar indicating element while refracting the incident light, and a display means which gives parallax in a direction perpendicular to the parallax given by the optical plate to the light passing through the optical plate in the display of the three-dimensional video and which simply displays the two-dimensional video in the display of the two-dimensional video.", [ABSTRACT]) and ("The IP method is useful for creating a three-dimensional image by automatically obtaining a stereoscopic image at a desired position without requiring a separate eyeglass for observation. The IP display includes a microlens array or a pinhole array, and is widely applied to medicine, engineering, simulation, and the like.", [paragraph 5 of Description];
the request apparatus includes a plurality of cameras, wherein the plurality of cameras are installed at different positions in space, the shooting angles of the plurality of cameras are set to different from each other, and  Examiner uses BRI to interpret this claim term to include in its meaning that the cameras' views are not exactly the same (i.e., 100% duplicative). ("Further, the same position pixel lines of the multi-view video displayed on one pitch of the flat panel display are arranged in the same position as the relative position of the camera corresponding to each of the multi-view videos. Pixels at the same position in the microlens are collected and arranged in the same pixel cell as the relative position of the camera. In this way, the pixels arranged in the pixel lines in each pitch and the pixel cells in each microlens are separated for each viewpoint, and viewing in the viewing zone becomes possible.", [paragraph 35 of Description]);
the plurality of cameras are configured to respectively acquire the generated plurality of different pictures; ("Further, the same position pixel lines of the multi-view video displayed on one pitch of the flat panel display are arranged in the same position as the relative position of the camera corresponding to each of the multi-view videos. Pixels at the same position in the microlens are collected and arranged in the same pixel cell as the relative position of the camera. In this way, the pixels arranged in the pixel lines in each pitch and the pixel cells in each microlens are separated for each viewpoint, and viewing in the viewing zone becomes possible.", [paragraph 35 of Description]);
the request apparatus further includes a processor, configured to generate a three-dimensional image or a multi-dimensional image according to the acquired plurality of different pictures, and verify the generated three-dimensional image or country multi-dimensional image.  See ABSTRACT, which is set forth in detail immediately above.

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.

Claims 6 - 7, and 12   are rejected pursuant to 35 USC 103 as being unpatentable over Kim (JP2005049872A, an English copy of Kim is provided in this office action set) in view of Sharma (US20150269469A1).

Regarding claim 6: 
Kim discloses all the limitations of claim 4:
Kim further teaches:
wherein the parallax barrier and the microlens of the response apparatus are configured to divide a picture displayed by the display into two or more pictures, See Kim  ABSTRACT as above.
Kim does not expressly disclose but Sharma further teaches:
wherein each of the divided pictures includes different encoded information, and the divided pictures are used as multiple levels of security password; ("A method of, and a system and a label for, authenticating an object in situ create an authentication pattern signature for the object to be authenticated, associate a random distribution of multiple, three-dimensional elements with the object, aim a portable, handheld, image capture device at the object to capture return light from the elements as a single image, verify from the single image that the elements are three-dimensional, process the single image to generate an image pattern of the elements, compare the image pattern with the authentication pattern signature, and indicate that the object is authentic when the image pattern matches the authentication pattern signature.", [ABSTRACT];
the processor of the request apparatus is further configured to acquire the plurality of the divided pictures, See [ABSTRACT] of Sharma as above; 
determine whether the acquired pictures can piece into a complete three-dimensional image or a complete multi-dimensional image, ("Turning now to the drawings, reference numeral 10 in FIG. 1 identifies a label for authenticating an object 12 in situ. The label 10 is associated with the object 12 to be authenticated, and any object may be authenticated. Preferably, the label 10 has a substrate, e.g., paper, foil, or film, and an adhesive layer 20 (FIG. 2) on the underside of the substrate for adhering the label 10 to the object 12. The substrate may be of one-piece or multi-partite design. The label 10 includes a first dataset 14 configured as a random distribution of a multitude of three-dimensional elements, e.g., at least three, and preferably more, representative elements P1-P7 in FIGS. 1-2, affixed on the label substrate.", [022]);
when the acquired pictures can piece into a complete three-dimensional image or a complete multi-dimensional image, decode the acquired pictures to acquire decoding information of the acquired pictures, and match the decoding information with the data in the database; when the matching is successful, the authentication is successful. ("A method of, and a system and a label for, authenticating an object in situ create an authentication pattern signature for the object to be authenticated, associate a random distribution of multiple, three-dimensional elements with the object, aim a portable, handheld, image capture device at the object to capture return light from the elements as a single image, verify from the single image that the elements are three-dimensional, process the single image to generate an image pattern of the elements, compare the image pattern with the authentication pattern signature, and indicate that the object is authentic when the image pattern matches the authentication pattern signature.", [ABSTRACT];
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Kim to incorporate the teachings of Sharma because the system set forth in Kim would be more efficient if it adapted the 3D matching techniques of Sharma. ("In this way, the combinatorial graph is assigned a geometric structure, i.e., the Riemannian metric, which can be utilized to match two graphs efficiently and accurately.", [038] of Sharma. 

Regarding claim 7:
The combination of Sharma and Kim disclose the limitations of claim 6:
Sharma further teaches:
when the acquired pictures cannot piece into a complete three-dimensional image or a complete multi-dimensional image, determine that the authentication fails. ("If the manual and/or automatic inspection fails, then the three-dimensional verification is rejected in step 114. If the verification is successful, then the captured image is processed, as described more fully below, in image processing step 116 to compare an image pattern. The sequence of these steps could be changed.", [030]). 



Regarding claim 12 (note that claim 12 was amended to make it independent): 
Kim teaches:
wherein the request apparatus comprises a plurality of cameras, the plurality of cameras are installed in different positions in space, and the shooting angles of the plurality of cameras are set to different from each other; ("Further, the same position pixel lines of the multi-view video displayed on one pitch of the flat panel display are arranged in the same position as the relative position of the camera corresponding to each of the multi-view videos. Pixels at the same position in the microlens are collected and arranged in the same pixel cell as the relative position of the camera. In this way, the pixels arranged in the pixel lines in each pitch and the pixel cells in each microlens are separated for each viewpoint, and viewing in the viewing zone becomes possible.", [paragraph 35 of Description]);
the request method further comprises: acquiring a plurality of different pictures by the plurality of cameras, wherein the plurality of different pictures are photographed by a parallax barrier and a microlens of the response apparatus; ("Further, the same position pixel lines of the multi-view video displayed on one pitch of the flat panel display are arranged in the same position as the relative position of the camera corresponding to each of the multi-view videos. Pixels at the same position in the microlens are collected and arranged in the same pixel cell as the relative position of the camera. In this way, the pixels arranged in the pixel lines in each pitch and the pixel cells in each microlens are separated for each viewpoint, and viewing in the viewing zone becomes possible.", [paragraph 35 of Description]);
Kim does not expressly disclose, but Sharma teaches:
by the request apparatus, generating a three-dimensional image or a multi-dimensional image according to the acquired plurality of different pictures, and verifying the generated three-dimensional image or the multi-dimensional image. See [ABSTRACT] of Sharma as above
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Kim to incorporate the teachings of Sharma because the system set forth in Kim would be more efficient if it adapted the 3D matching techniques of Sharma. ("In this way, the combinatorial graph is assigned a geometric structure, i.e., the Riemannian metric, which can be utilized to match two graphs efficiently and accurately.", [038] of Sharma. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Mattes (US20170372304A1) - The various embodiments described herein include methods, devices, and systems for authenticating users. In one aspect, a method includes (1) obtaining a facial image for each of a plurality of verified participants; (2) obtaining a request to authenticate a user as a particular participant; (3) selecting a subset of facial features for use in authenticating the user; (4) generating verification data by encoding, from the facial image of the particular participant, the selected subset of facial features; (5) transmitting a request to a device of the user to generate encoded facial image data from the selected subset of facial features of the user; (6) receiving the encoded facial image data in response to the request; (7) determining whether the user is authenticated based on a comparison of the received encoded facial image data and the verification data; and (8) generating an authorization indicator in accordance with the determination. 
Liao (CN105590043B, an English copy is submitted in the file wrapper herein) -    An identity verification method comprising: when a service processing request sent by a terminal device is received, at least one first shooting parameter is sent to the terminal device, so that the terminal device controls a shooting device to collect a face image of a user for identity authentication according to the first shooting parameter; receiving the face image sent by the terminal equipment, matching a second shooting parameter of the face image with the first shooting parameter, and matching the face image with a preset face image; and determining whether the user passes the identity authentication according to the matching result. In addition, the invention also provides an identity authentication device and an identity authentication system. The identity authentication method, the identity authentication device and the identity authentication system can improve the safety of identity authentication based on face recognition.
Tussy (US20200042685A1) - A method for generating a digital ID comprising capturing one or more user images of user's face, transmitting the one or more user images or data derived therefrom to a verification server and determining if the one or more images represent a live person. Capturing an ID image of a photo identification for the user and transmitting the ID image to the verification sever. Comparing at least one of the one or more user images or data derived therefrom to the image of the user on the photo identification to determine if user in the one or more user images is the same person as the image on the photo identification. Responsive to a match from the comparing and a determination that a live person was captured in the one or more user images, generating a user digital ID and transmitting the user digital ID to the user.
Woo (US20210166241A1) - The present invention provides methods, apparatuses, storage mediums and terminal devices for product authentication. The methods comprises: receiving an authentication request of the user; the authentication request includes a user account; responding to the verification request, and providing a random verification code to the user; wherein the random verification code is used to prompt the user to make a sound and read out the verification code; obtaining a dynamic facial picture and audio data when the user reads the random verification code; and verifying whether the identity of the user matches the identity of the user account, according to the dynamic facial picture, the audio data, and the random verification code. With the present invention, the security of authentication can be improved.
Hiroyuki (JP4569670B2, an English copy is submitted in the file wrapper herein) - An image processing apparatus includes a projecting unit that projects a registered face image containing at least part of a face onto a surface of a three-dimensional model having a shape in which at least part of the three-dimensional model in one direction on the surface onto which an image is projected is bent to a front side, so that a horizontal direction of the face contained in the registered face image substantially coincides with the one direction, a transforming unit that transforms the three-dimensional model on the basis of an orientation of a face contained in a target image, a generating unit that generates a two-dimensional image by projecting the registered face image projected on the surface of the transformed three-dimensional model, onto a plane, and an identifying unit that identifies the face contained in the target image, by comparing the generated two-dimensional image against the target image. 
Robinson (US20150347833A1) - The present invention provides methods and apparatuses that can provide three dimensional measurements of objects, without contact and with advantages not present in the art. Embodiments of the invention can be used to provide noncontact biometrics, in small footprints. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698      
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698